Citation Nr: 1614621	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1965 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2010 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for PTSD.  The RO also granted service connection for a nightmare disorder and assigned a 10 percent evaluation effective from July 30, 2010.  The Veteran filed a notice of disagreement (NOD) with the November 2010 rating decision regarding both issues and a statement of the case (SOC) was issued in September 2012.  The Veteran perfected an appeal as to the issue of entitlement to service connection for PTSD.

In a September 2013 decision, the Board expanded the Veteran's claim for service connection for PTSD to encompass all acquired psychiatric disorders and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and initial adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a July 2014 rating decision, the RO granted service connection for psychiatric disorders other than PTSD.  Specifically, the RO recharacterized the Veteran's service-connected nightmare disability as anxiety and depressive disorder, and increased the assigned disability rating to 30 percent, effective February 15, 2011.  
The AOJ's grant of service connection for an anxiety and depressive disorder constitutes a full award of the benefits sought on appeal with respect to the issue of entitlement to service connection for psychiatric disorders other than PTSD.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issue is no longer in appellate status. 

The RO issued an August 2014 supplemental statement of the case (SSOC) that continued to deny the claim for service connection for PTSD.  The claim for service connection for PTSD has since been returned to the Board for appellate review.  

The Board notes that the claim for PTSD was previously considered and denied in a July 2002 rating decision.  The Veteran did not perfect an appeal within the applicable time period and the July 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2015). Although the RO subsequently reopened the claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  Therefore, the Board has recharacterized the issue as set forth on the title page of this decision.  

The Board notes that the Veteran requested a hearing before the Board in his October 2012 substantive appeal.  However, he subsequently withdrew that request.  See November 2012 correspondence; January 2013 report of general information.  As such, there is no outstanding hearing request.  See 38 C.F.R. § 20.704(e) (2015).   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA file contains a June 2009 Social Security Administration (SSA) Inquiry.  The remaining records in the Virtual VA file are either duplicative of those in VBMS or not relevant to the issue on appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied a claim for service connection for PTSD.  The Veteran filed a timely notice of disagreement and the RO issued a September 2002 statement of the case and a December 2002 supplemental statement of the case, but the Veteran did not file a substantive appeal.
 
2.  The evidence received since the July 2002 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received since the July 2002 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2002 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current diagnosis.  The Veteran submitted a timely notice of disagreement (NOD) in August 2002, and a statement of the case (SOC) was issued in September 2002.  Subsequently, the Veteran requested a hearing before a RO Decision Review Officer (DRO).  In December 2002 a supplemental statement of the case (SSOC) was issued, which considered the Veteran's testimony from a November 2002 hearing before the DRO. The Veteran did not perfect an appeal within the applicable time period.  Therefore, the July 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.302, 20.1103 (2015).  

The Veteran sought to reopen his claim for service connection for PTSD in July 2010.  In a November 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  Subsequently, in a September 2012 SSOC, the RO reopened the claim.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

At the time of the July 2002 rating decision, the evidence of record included the Veteran's lay statements; service treatment records; a July 2002 VA examination report; and private medical records from Drs. R.S., J.B., and J.P.  The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses relating to PTSD.  The private medical records showed assessments of acute stress disorder and sleep disorder not otherwise specified (NOS).  The July 2002 VA examiner diagnosed major depression and determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.   

The evidence received since the July 2002 rating decision includes evidence that is both new and material to the claim.  Specifically, private medical records show that the Veteran has a current diagnosis of PTSD.  See March 2011 private medical record.  Additionally, an August 2002 VA primary care note includes a diagnosis of PTSD.  This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Moreover, the credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board acknowledges that  a private medical record considered by the RO at the time of the July 2002 rating decision showed an assessment of acute stress disorder with PTSD noted in parentheses.  However, the newly submitted private medical records show a clear diagnosis of PTSD that could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA). It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board finds that a remand is necessary to obtain an adequate VA examination and opinion.  The Veteran was most recently afforded a VA examination in June 2012 and an addendum opinion was obtained in July 2012.  In June 2012, the examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD. In so finding, the examiner noted that the Veteran was diagnosed with PTSD by a private physician in February 2011.  However, the examiner did not indicate whether the previously diagnosed PTSD resolved or was incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board finds that remand is necessary for a VA examination to determine the nature and etiology of any PTSD that may be present.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Dallas VAMC dated from September 2010 to the present.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine whether the Veteran has PTSD, or has had PTSD at any time during the appeal period, since July 2010.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should be aware that the Veteran is already service-connected for anxiety and depressive disorder (previously evaluated as a nightmare disorder).  

The AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.  

If the examiner determines that the Veteran does not have a current diagnosis of PTSD, he or she should provide a rationale that addresses the other evidence of record showing diagnoses of PTSD.  The examiner should specifically address private medical records from Dr. R.S. dated in February 2001, February 2011, and March 2011, which show diagnoses of an acute anxiety disorder and  PTSD. To the extent possible, the examiner should address whether the Veteran had PTSD and it resolved, or if these diagnoses are inaccurate.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


